Citation Nr: 1727676	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a rib injury.

2.  Entitlement to service connection for back disability.

3.  Entitlement to an increased initial rating for internal derangement of the left knee, rated 10 percent disabling prior to April 2016 and a rating in excess of 40 percent thereafter.

4.  Entitlement to a compensable rating for right fibula fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1960 to November 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased rating for right fibula fracture and for internal derangement of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a disability associated with residuals of a rib injury. 

2.  The Veteran's back disability was caused by, and is secondary to, his service connected left knee disability. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a right rib injury have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  The criteria for service connection for a back disability have been met.  
8 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2009 and July 2009.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claims being decided here (residuals of a rib injury and a back disability) because his service treatment records, VA treatment records, service personnel records, and lay statements have been obtained.  The Veteran has not contended and the record does not suggest that they are incomplete.  In addition, VA obtained any outstanding and relevant post-service treatment records referable to the Veteran's residuals of a rib injury or his back disability. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C. § 5103A(d), VA must provide a medical examination or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that the an event, injury, or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has not provided the Veteran an examination or medical opinion with regards to the Veteran's claim of entitlement for service connection for his residuals of a rib injury.  A VA examination under the standards of McLendon is not warranted in this case.  As discussed below, the evidence does not establish the existence of a current disability or recurrent or persistent symptoms of a disability.  Since no reasonable possibility exists that a VA examination would aid in substantiating the claims, a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist in regards to solely the claim of residuals of a right rib injury.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) be the product of reliable principles and methods; and (3) be the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Residuals of a Rib Injury

The Veteran contends that his residuals of a right rib injury was caused by his left knee, as his knee caused him to fall in November 2008 and the pain or injury to the right ribs arose from that event.  See January 2009 correspondence (reporting emergency room treatment for rib injury).

A November 2008 VA tele-nurse triage note reports that the Veteran fell and had "minor chest contusion" and "mild pain in right rib cage," but with negative responses for chest injury and chest pain.  A November 2008 private treatment note reported the Veteran sought treatment at an emergency room for rib pain associated with a fall.  There was reported tenderness and clinical impression of right rib contusion.  X-ray result was "no fracture . . . identified" with impression being "[n]egative study."  Another imaging study showed no lung deficits. 

The RO received the Veteran's claim for service connection in January 2009.

A May 2009 primary care clinicians noted the Veteran's report that he "fell at home and fractured a leg and several ribs - has since improved."  There are no medical reports elsewhere of a rib fracture.

The Veteran's treatment records are otherwise absent any treatment, record, or report of residuals of a rib injury.  For example, a March 2012 private X-ray of the Veteran's chest "was within normal limits" and private medical records report "non-traumatic chest pains" related to non-service connected heart issues from at least 2006, but no reported rib or rib cage pain or other residuals nor any reported relationship to a fall caused by the knee.  VA and private outpatient treatment records through 2016 do not show diagnoses or listings of on-going treatment for residuals of rib fractures.  

While the Veteran's lay statements regarding a rib injury have been considered, there is no evidence of residuals of a rib injury.  In the absence of a current clinical diagnosis or manifestations of a disability supported by adequate pathology, service connection for the residuals of a right rib injury must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

The diagnosis of a disability is essentially a medical question, and as such is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinion that he has a diagnosable right shoulder disability is of little probative value.

With no objective diagnosis or manifestations of a disability with supporting pathology, the Board is left solely with the Veteran's complaints of rib pain in 2009 that do not continue over the course of the period of the appeal.  The Veteran himself did not report any continuing pain or other issues with his ribs any medical records after the Veteran filed his claim.  Therefore, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Back Disability

The Veteran alleges his service-connected left knee gave way (on several occasions) resulting in falls, and that in 2007 one of the falls resulted in a compression fractures of the L1 and L2 vertebrae of the spine.  See, e.g., June 2017 VSO Informal Hearing Presentation.

VA outpatient treatment records starting in 2004 show occasional reports by the Veteran that he experienced back pain from herniated discs.  

The Veteran submitted a worksheet from a private insurance company that listed "fracture vertebra w/o cord injur (sic)" dated September 18, 2007.  In a September 26, 2007 treatment report, a private physician noted the Veteran's report of a fall two to three months earlier.  There were no details on the circumstances of the fall.  The physician noted symptoms of spinal stenosis, foraminal stenosis, and peripheral neuropathy.  An X-ray showed compression fractures at L1 and L2 and slight lumbar scoliosis.   

The VA provided an examination for the Veteran's back in September 2011.  The medical opinion was negative, as the examiner found "no documented evidence of a fall due to the left knee giving way on him."  This is despite the fact that the Veteran, as explained below, made competent and credible statements regarding his fall and its relationship to his left knee, which is supported by the medical evidence of record.

The Veteran has a back disability (compression fractures L1-L2).  See, e.g., September 2011 VA examination.  The Veteran is service-connected for his left knee derangement.  There is evidence of a fall in 2007, as the Veteran claimed.  See September 2007 private treatment note ("[H]e has a compression fracture L1-L2 and this was sustained after a fall 2-3 months ago.").  The Veteran complained of falling because of his knee several times prior to 2007.  See, e.g., August 2005 VA primary care note ("I need my feet checked and I've fell three times trying to get up but now I'm wearing my knee brace."); August 2005 VA primary care note ("Pt has had some difficulty walking for the past few months due to his knee (chronic problem)."); August 2007 VA telephone encounter note ("Client stated he normally can walk to bathroom with a cane.  This afternoon his legs gave out and he can't bear any weight on them.  Stated his knees just buckle and he falls to [the] floor.").  It seems likely the repeated falls were mainly due to his left knee, as the Veteran repeatedly noted issues with his left knee and wore a left knee brace prior to 2007. 

The Veteran is competent to report a fall, as he witnessed it and it is within the realm of personal knowledge.  See Layno v. Brown, 6 Vet.  App. 465, 471 (1994); see also Harvey v. Brown, 6 Vet.  App. 390, 394 (1994) ("The type of determination involved is not one which lends itself to a medical opinion because no physician witnessed the actual sequence of events that led to the Veteran's . . . fall.")  The Veteran's claim is credible.  It is consistent with his repeated statements regarding falls probably caused by his left knee prior to the actual fall that resulted in injury to his back.  Additionally, a September 2007 private treatment record immediately after the event, the Veteran reported a fall as the cause of his back issues.  

The Board finds that the Veteran's lay statements regarding his fall caused by his left knee are entitled to probative weight.  The Board acknowledges that there was lay and evidence of a lumbar spinal disorder including reports by the Veteran of a herniated disc many years prior to the contended 2007 fall.  There is also no record of immediate treatment after the fall.  However, the Board finds that the record supports the Veteran's overall mobility limitations and weakness are consistent with his reports of frequent falls due to collapsing left knee.  VA and private clinicians have accepted these reports without challenge.  Although competent, the VA examiner in September 2011 placed no weight on the Veteran's statements and medical record of evidence and, therefore, the VA opinion is not based on sufficient facts or an accurate factual history and is entitled to less probative weight.

Consequently, entitlement to service connection for the residuals of compression fractures of the lumbar spine is warranted.  As the probative evidence weighs in the Veteran's favor, the benefit of the doubt doctrine is not for application.


ORDER

Entitlement to service connection for residuals of a rib injury is denied.

Entitlement to service connection for residuals of compression fractures of the lumbar spine is granted.


REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  During the pendency of the appeal and following the most recent VA examination, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Here, on review, the VA examinations provided to the Veteran were not adequate per Correia.  They did not provide the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  As such, these VA examinations are inadequate in this respect and the Board must remand the claim for new examinations to determine the current severity of the disabilities.

In conclusion, based on the preceding discussion that the prior VA examinations were not adequate, on remand the Veteran must be afforded a new VA examination(s) in order to obtain adequate information pursuant to Correia regarding the current severity of his disabilities.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination(s) for his service-connected left knee and right fibula fracture.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Please emphasize to the VA examiner that weight-bearing, and nonweight-bearing, passive and active range of motion testing must be performed for the Veteran's left knee and for the right knee if it exhibits residuals of the right fibula fracture.

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.

If flare-ups are noted, the examiner should likewise be asked to note any additional functional limitation resulting from flare-ups, including in terms of any additional degrees of limitation of motion (to the extent feasible).  

2.	After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


